Citation Nr: 0420795	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for impotence, on 
appeal from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 20 percent for 
a radical prostectomy secondary to prostate cancer, 
associated with herbicide exposure, on appeal from an initial 
grant of service connection.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty in the US Marine Corps from 
March 1964 to November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) by means of a November 2001 rating decision rendered 
by the Atlanta, Georgia, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for the residuals of cancer of 
the prostrate and for impotence.  A 20 percent disability 
rating was assigned for the residuals of cancer of the 
prostate; a noncompensable evaluation was awarded for 
impotence.  The RO denied the veteran's claim for a TDIU.  
The veteran was notified of this decision and he appealed to 
the Board asking for higher ratings and for a TDIU.  In 
December 2003, the Board remanded the claims for the purpose 
of obtaining additional evidence.  The case has since been 
returned to the Board.  

The issue involving a TDIU is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claims for an increased 
evaluation for impotence and for the residuals of a radical 
prostatectomy has been obtained.

2.  The veteran's disability from impotence is manifested by 
sexual dysfunction without deformity of the penis.

3.  The veteran has not suffered a recurrence of 
adenocarcinoma of the prostrate and there are no indications 
that the carcinoma metastasized prior to the removal of the 
prostate.  

4.  The only residual of prostate cancer is occasional 
leakage three times per week; the veteran does not use an 
absorbent material.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for impotence 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7. 4.10, 4.31, 4.115b, 
Diagnostic Code 7522 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a radical prostatectomy secondary to 
adenocarcinoma of the prostate associated with Agent Orange 
exposure have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7. 4.10, 4.31, 4.115b, 
Diagnostic Code 7528 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim seeking a compensable 
evaluation for his impotence and an evaluation in excess of 
20 percent for the residuals of prostate cancer, VA's duties 
have been fulfilled to the extent possible.  VA must notify 
the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate the claim by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that his disabilities were more disabling than 
presently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran in a February 2004 
letter.  The VA also informed the appellant that it would 
request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  Additionally, in order to ensure that an adequate 
evaluation of the veteran's disabilities was procured and 
before the VA, the veteran underwent a medical evaluation in 
order to determine the severity of the two disabilities at 
issue.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided a medical examination in order to 
assess the severity of the disabilities at issue.  
Additionally, the veteran was given the opportunity at a 
hearing on appeal to express his opinions and to present 
evidence with respect to his claim.  It seems clear that the 
VA has given the veteran every opportunity to express his 
opinions with respect to his increased rating claims; the VA 
has obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone an 
examination so that the VA would have a complete picture of 
the veteran's condition.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  That letter was sent in February 2004 and it 
requested that the veteran respond within 60 days.  However, 
the record also reflects that the veteran contacted the RO 
and reported that he had no further evidence to submit, and 
he asked that his claim be forwarded to the Board for review.  
An amendment to the VCAA was enacted in 2003 clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims on appeal.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statement of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

Further, in reviewing the AOJ determination on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By information letters, a rating decision, 
statement of the case and supplemental statement of the case, 
he has been advised of the evidence considered in connection 
with his appeal and what information VA and the claimant 
would provide.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the 
increased rating claims." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the issues addressed in 
this decision, the appeal does stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

I.  Impotence

Service connection for adenocarcinoma of the prostrate was 
granted via an RO rating action in November 2001.  On a 
secondary basis, service connection was granted for 
impotence.  A noncompensable evaluation was assigned for the 
condition and the veteran has requested a compensable rating.

The veteran's disability has been evaluated pursuant to 38 
C.F.R. Part 4, Diagnostic Codes 7599-7522 (2003).  This code 
indicates that when there is penis deformity with loss of 
erectile power, a 20 percent disability rating will be 
assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).  As reported, a noncompensable 
evaluation has been assigned for this disability.  However, 
the RO has also assigned a separate award of special monthly 
compensation, based upon loss of use of a creative organ, 
under 38 C.F.R. § 3.350(a) (2003).

The veteran has reported the loss of erectile power.  He has 
claimed that he is impotent and that erectile dysfunction 
medications do not help him maintain an erection.  Moreover, 
he contends that his loss of erectile power has impinged upon 
his domestic bliss.  

Yet, while the veteran has reported loss of erectile power, 
the competent evidence of record does not indicate, and he 
does not appear to contend, that he has any deformity of his 
penis.  He may be bitter and irritable because of the 
impotence, but he has not suggested that it is deformed in 
any manner.  Moreover, when the veteran's genitalia was 
examined in December 1999, it was classified as entirely 
within normal limits.  During a genitourinary examination in 
October 2001 and again in February 2004, the veteran's 
testicles and penis were diagnosed as "normal."  

A review of the veteran's medical treatment records from 1999 
to the present does not reveal any findings or complaints 
with respect to the shape of the veteran's penis.  They do 
show treatment for adenocarcinoma of the prostate and 
subsequent erectile dysfunction, but they are silent with 
respect to any deformity that would have an effect on 
erectile power.  Moreover, none of the records indicate that 
the veteran has undergone surgery that would affect his penis 
or testicles.  Instead, the systemic problem affecting his 
sexual function has been described merely as the residuals of 
the radical prostatectomy.  

While the Board is sympathetic to the veteran's complaints, 
the evidence does not support a compensable evaluation 
pursuant to the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 7522 (2003).  

In evaluating this disability, the Board reviewed the nature 
of the original disability and considered whether the veteran 
was entitled to a "staged" rating for his impotence, as 
prescribed by the Court in Fenderson, supra.  As well, the 
Board finds that at no time during the pendency of the appeal 
has the evidence been in equipoise such as to warrant an 
initial compensable disability rating.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected impotence, as to render impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2003) are not met.

II.  Residuals of a Radical Prostatectomy

Additionally, the veteran has expressed disagreement with the 
assignment of a 20 percent disability evaluation for the 
residuals of a radical prostatectomy.  The veteran originally 
applied for benefits after he underwent this radical surgery.  
As a part of that process, the veteran underwent a VA-
sponsored medical examination in October 2001.  During the 
pre-examination interview, the veteran informed the doctor 
that he suffered from urinary incontinence approximately 
three times a week.  He reported that he did not wear 
absorbent material and that he urinated six times, on the 
average, per day.  He stated that his urinary flow was 
"normal" although he noted that he sometimes had trouble 
starting urination.  

A second examination was performed in February 2004.  The 
examiner wrote the following:

With respect to the incontinence, the 
patient has a moderate problem.  On exam 
today the shorts are urine stained.  He 
has 1-2 episodes a week at a volume that 
would require most patient to use 
absorbent pads.  The patient chooses not 
to wear pads due to discomfort of such 
pads, but this level of urine leakage 
would normally require pads.  

....

	. . . the patient has had recent 14 
pound weight loss probably due to dietary 
changes.  He has no nocturia or 
frequency.  There are not UTIs.  
Catheterization is not necessary, nor are 
dilations or medications related to this 
diagnosis. . . He does not arise at night 
to void but first voids at 5:00 a.m.  Of 
course, if he drinks a lot of water just 
before bed he will have to awaken to 
void.

	. . . The information appears 
complete and I have based the above 
assessment on both the review of this 
chart as well as a history and physical 
exam performed today by me in the Urology 
clinic.  

The veteran's service-connected residuals of prostate cancer 
are rated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7528 (2003), for malignant neoplasms of the 
genitourinary system.  Pursuant to these provisions, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A "Note" 
to this code section states that, if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. Part 4, Diagnostic Code 7528 (2003).

The veteran has not undergone additional surgery since 
January 2000, and there is no indication from the medical 
records, or from information provided by the veteran that the 
cancer has returned or that there has been a metastasis.  
Hence, the veteran's condition should be rated pursuant to 
the Note of Diagnostic Code 7528.  Id.  The Board notes that 
the veteran's residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no medical evidence of record indicative of renal 
dysfunction.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2003).  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: 

(1)  post-void residuals greater than 150 
cubic centimeters (cc's); 
(2)  uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per 
second); 
(3)  recurrent urinary tract infections 
secondary to obstruction; 
(4)  stricture disease requiring periodic 
dilatation every 2 to 3 months. 

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  Id.

The Board has reviewed all of the evidence pertinent to the 
initial assignment of a 20 percent rating for this disorder.  
The record reflects that the veteran has not had a recurrence 
of cancer since January 2000.  Since an application for 
benefits was not received within one year of the January 2000 
cancer surgery, the initial total schedular rating for the 
adenocarcinoma is not for application.  See 38 U.S.C.A. 
§ 5110 (West 2002).  Moreover, the veteran does not suffer 
from urinary retention or marked obstructive symptomatology.  
Additionally, a daytime voiding interval of less than one 
hour, or awakening to void five or more times per night has 
not been reported, demonstrated, or approximated.  As such, 
an evaluation of the veteran's disability from the 
perspective of urinary frequency would not produce an 
evaluation in excess of the currently assigned 20 percent.

Thus, the Board is left with the third prong, that involving 
urinary leakage.  The medical records reveal that the veteran 
has complained of leakage.  Those same records do show that 
the veteran's underwear and outer garments do become soiled.  
Nevertheless, they also note that the veteran does not use or 
wear an absorbent pad even though they have been recommended.  
Moreover, there is no estimate as to how many pads the 
veteran would wear per day, if he chose to do so.  As such, 
the symptomatology presented does not meet the criteria for 
urinary leakage at the 40 percent disability level.  

Since the evidence fails to support an evaluation in excess 
of 20 percent for the residual of prostate surgery, the 
veteran's appeal is denied.

In evaluating this disability, the Board reviewed the nature 
of the original disability and considered whether the veteran 
was entitled to a "staged" rating for his radical 
prostectomy secondary to prostate cancer, associated with 
herbicide exposure, as prescribed by the Court in Fenderson, 
supra.  As well, the Board finds that at no time during the 
pendency of the appeal has the evidence been in equipoise 
such as to warrant a disability rating in excess of 20 
percent for the service-connected radical prostectomy 
secondary to prostate cancer, associated with herbicide 
exposure.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected prostate surgery residuals, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) 
are not met.


ORDER

A compensable evaluation for impotence, on appeal from an 
initial grant of service connection, is denied.

An evaluation in excess of 20 percent for a radical 
prostectomy secondary to prostate cancer, associated with 
herbicide exposure, on appeal from an initial grant of 
service connection, is denied.




REMAND

As previously indicated, the VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that after the appellant 
filed his notice of disagreement, the RO issued a statement 
of the case (SOC) in October 2002 and a supplemental 
statement of the case (SSOC) in April 2004.  A review of 
these documents does show that there was a reference to the 
VCAA.  However, a review of the VCAA letter that was sent to 
the veteran in February 2004 does not show a complete 
reference and review of the veteran's TDIU claim.  Instead, 
the letter addresses the issues involving increased 
evaluations.  The letter does not show that the appellant was 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim.  In other 
words, while reference was made in the SOC and the SSOC to 
the statutes, a complete discussion as noted above was not 
accomplished.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his TDIU claim.  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO must review the entire file and 
ensure for the TDIU issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003)); as well as the holdings 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002); is fully satisfied.  
In particular, the RO must (1) request or 
tell the claimant to provide any evidence 
in his possession that pertains to his 
TDIU claim and (2) inform him that a 
total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service 
connected disabilities, but who fail to 
meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), and, in the 
latter case, (3) inform him of any 
information and evidence not of record 
(a) that is necessary to substantiate the 
claim, (b) that VA will seek to provide, 
and (c) that the claimant is expected to 
provide if the provisions of 38 C.F.R. § 
4.16(b) are used.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue remaining on appeal.

Thereafter, the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the appellant should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions taken on 
the claims for benefits since the last adjudication, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



